Citation Nr: 0732076	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from April 1963 to June 
1965.  The veteran died in December 2001.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
the cause of the veteran's death as well as entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  In June 
2006, the Board remanded this case.  


FINDINGS OF FACT

1.  At the time of the veteran's death in December 2001, 
service connection was in effect for chronic anxiety 
reaction, rated as 100 percent disabling.

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was amyotrophic lateral sclerosis 
(ALS).  Anxiety was listed as a significant condition 
contributing to death, but not resulting in ALS.  No other 
contributing causes were listed.

3.  ALS was not manifest during service nor within one year 
of separation; competent medical evidence does not show that 
the post-service diagnosis of ALS was attributable to 
service.

4.  The most probative evidence establishes that the 
veteran's service-connected anxiety was not the immediate or 
underlying cause of the veteran's death, and was not 
etiologically related to the cause of death; the veteran's 
service-connected anxiety did not contribute substantially or 
materially to cause the veteran's death and it was not of 
such severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.

5.  The claim for DIC benefits was received in January 2002.  

6.  A 100 percent evaluation was not in effect for ten years 
immediately prior to the date of the veteran's death nor was 
the veteran continuously rated as totally disabled for the 5-
year period after his separation from service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2007).

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

An initial VCAA letter was sent in May 2003.  Thereafter, 
additional VCAA notification was sent in June 2006.  The VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F.3d 892 (2007); see also Sanders 
v. Nicholson, 487 F.3d 881 (2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim and the essential fairness 
of the adjudication process was not affected.  The claimant 
was provided VCAA notification and had knowledge in that 
regard.  As further noted below, VA has obtained all relevant 
evidence.

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006) ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  Hupp, supra.  

In DIC cases where the veteran was service-connected during 
his lifetime, the Court found in Hupp that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.   Where veteran was not service-connected during 
his lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
in a section 5103(a) preadjudication notice, the Secretary or 
VA is not required to inform a DIC claimant of the reasons 
for any previous denial of a veteran's service connection 
claim.  

In this case, the veteran had only established service 
connection for anxiety reaction during his lifetime.  The 
VCAA notification did not specifically address this matter 
per Hupp.  However, in Sanders, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit or Federal 
Circuit Court) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.

In this case, the claimant was provided pertinent information 
in the VCAA letters referenced above.  The Board provided 
additional specific information in its June 2006 remand.  
More importantly, the record indicates that the appellant has 
demonstrated actual knowledge of what was needed to establish 
her claim as she submitted a private medical opinion 
regarding the matter of what role the veteran's service-
connected anxiety played in his demise, and has contended 
throughout the appellate process that the veteran's sole 
service-connected disability contributed to the cause of his 
death.  Further, in a May 2002 Report of Contact (VA Form 
119) it was indicated that the claimant had been notified 
about the VCAA and how it applied to her claim, that the 
claimant did not report any additional evidence, and that she 
requested that VA make a decision on her claim as soon as 
possible.  In addition, VA remanded this case to obtain all 
pertinent records and obtained a medical opinion, which was 
completed.  VA has obtained all identified and relevant 
evidence.  Accordingly, the Board finds that the essential 
fairness of the adjudication was maintained in this case as 
the claimant has demonstrated actual knowledge of the 
evidence which was needed to establish her claim and since VA 
has obtained all relevant evidence; as such, the purpose of 
VCAA notice was not frustrated given the facts of this case.  
Thus, the Board finds that although there was VCAA 
deficiency, such defect has been cured.  

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including ALS or valvular heart disease, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran died in December 2001.  The Certificate of Death 
states that the immediate cause of the veteran's death was 
ALS.  Anxiety was listed as a significant condition 
contributing to death, but not resulting in ALS.  No other 
contributing causes were listed.  The veteran's family 
physician, J.P.O. signed the death certificate.

The service medical records do not show complaints, findings, 
treatment, or diagnosis of ALS.  ALS was not manifest during 
service.  ALS was not manifest during service or within 1 
year of separation.  There is no competent medical evidence 
which establishes a nexus between service and a post-service 
diagnosis of ALS.  Thus, there is no etiological nexus 
between the veteran's cause of death from ALS and service.

It is the appellant's contention that the veteran's service-
connected anxiety disability caused or contributed 
substantially or materially to cause the veteran's death 
because it was of such severity that it resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  

The appellant can attest to what she observed.  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the appellant is competent 
to report what she observed, she does not have medical 
expertise.  See generally Layno.  Therefore, she cannot 
provide a competent opinion regarding diagnosis and 
causation.  

However, the Federal Circuit Court has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the lay testimony regarding varicose 
vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis and the 
appellant is not reporting a contemporaneous disability.  The 
appellant's assertions involved a complex medical question.  
The appellant's lay assertions alone are not competent or 
sufficient.  

As noted, the veteran's service-connected anxiety disability 
was rated as 100 percent disabling.  However, prior to death, 
the record indicates that the veteran was having considerable 
medical problems other than his anxiety.  As indicated, the 
veteran was suffering from ALS which was not the result of 
his service-connected anxiety and was not etiologically 
related to service.  His ALS was the cause of his death.  

The appellant, however, contends that the veteran's anxiety 
played a role in his death.  While the anxiety did not cause 
ALS, the appellant contends that the veteran's anxiety 
aggravated his hypertension and his ALS which hastened his 
death.

In April 2002, Dr. O. provided a medical opinion. He stated 
that he had reviewed the veteran's office medical records. He 
indicated that the veteran had suffered from hypertension, 
arthrosclerotic vascular disease and ALS.  He was taking 
medication for his hypertension.  Dr. O. opined that the 
severity of the veteran's anxiety was significant in causing 
his hypertension.  The physician stated that this most 
certainly contributed to his arthrosclerotic vascular disease 
which in turn contributed to his ability to fight his ALS.  
The physician opined that the anxiety certainly factored into 
his early demise by creating the additional problems.

Although Dr. O. signed the Certificate of Death, he did not 
report the veteran's cardiovascular problems as being 
conditions which contributed to death on the Certificate of 
Death.  He did indicate that anxiety was listed as a 
significant condition contributing to death, but not 
resulting in ALS.

The record establishes that the veteran had cardiovascular 
problems including hypertension which were present in the 
years prior to death.  However, the service medical records 
do not show complaints, findings, treatment, or diagnosis of 
cardiovascular problems including hypertension.  Although the 
veteran reported having a pounding heart and high or low 
blood pressure at separation, the physical examination was 
normal and his blood pressure reading was 118/80.  There was 
no diagnosis of any form of cardiovascular disease, including 
hypertension.  Thus, cardiovascular problems including 
hypertension were not manifest during service.  
Cardiovascular problems including hypertension were not 
manifest during service or within 1 year of separation.  
There is no competent medical evidence which establishes a 
nexus between service and a post-service diagnosis of 
cardiovascular problems including hypertension.  

Dr. O. essentially indicated that the veteran's service-
connected anxiety, which was service-related, caused 
hypertension, which in turn contributed to his 
arthrosclerotic vascular disease which in thereby contributed 
to his ability to fight his ALS.  

Dr. O. provided no rationale for his opinion.  The Board's 
remand notified the appellant of this fact.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Due to the lack of any substantiation provided 
by Dr. O. for the opinion presented, the Board remanded this 
case for a comprehensive medical opinion.  The Board 
requested that a VA medical opinion be obtained to determine 
if the veteran's service-connected anxiety reaction played 
any role in causing or contributing to cause the veteran's 
death to include whether the veteran's service-connected 
anxiety reaction contributed substantially or materially to 
death, or aided or lent assistance to the production of 
death; and/or whether the service-connected anxiety reaction 
was of such severity as to have a material influence in 
accelerating death.

In November 2006, the VA medical opinion was rendered.  The 
VA examiner stated that the claims file to include Dr. O.'s 
opinion was reviewed.  However, she came to a different 
conclusion upon reviewing the record.  She opined that it was 
less likely that the veteran's service-connected anxiety 
reaction played any role in causing or contributing to the 
veteran's death.  It was less likely that the veteran's 
anxiety reaction contributed substantially or materially to 
death, or aided or lent assistance to the production of 
death, and the service-connected anxiety was not of such 
severity to have a material influence in accelerating death.  

She provided the following rationale.  The examiner stated 
that the veteran died of a bulbar form of ALS.  The usual 
cause of death of patients with ALS is respiratory failure.  
The veteran was seen at the mental health clinic in February 
2001.  At that time, he had dysthymia with PTSD in remission.  
He was given Prozac.  With regard to ALS, she stated that ALS 
is a relentlessly progressive disorder with a clinical course 
that is nearly always linear with a relatively constant 
slope.  While the rate of progression between individuals is 
variable, the history should reflect gradual and progressive 
worsening over time without intervening remissions or 
exacerbations.  The symptoms initially spread within the 
segment of onset and then to other regions in a relatively 
predictable patter.  The progressive course of ALS eventually 
produces one or more of the life-threatening aspects of the 
disease, neuromuscular respiratory failure and dysphagia.  
Progressive neuromuscular failure is the most common cause of 
death in ALS.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board finds the VA examiner's opinion to be 
more probative.  Dr. O. provided a medical opinion with no 
supporting rationale.  Likewise, his statement on the 
Certificate of Death provided no explanation.  The Court has 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Conversely, the Board attaches the most probative value to 
the VA opinion as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The VA 
examiner provided a rationale, explained the opinion, and 
cited to and included supporting medical treatise evidence.  
Thus, in sum, the more probative opinion is that of the VA 
examiner.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
as the most probative medical evidence consists of the 
medical opinion of the VA examiner, a medical professional, 
who has determined that the veteran's service-connected 
anxiety was not related to his death, the Board cannot 
substitute its own medical judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, professional than to the statements of 
the appellant and her representative.  The appellant is 
sincere in her contentions, but they are not probative 
evidence and are not supported by the most probative 
competent medical opinion which was provided by the VA 
examiner.

Thus, the Board concludes that the veteran's service-
connected anxiety disability was not the immediate or 
underlying cause of the veteran's death, and was not 
etiologically related to the cause of death.  Furthermore, 
the fatal disease process, ALS, was not manifest during 
service or within one year of separation.  Even considering 
whether cardiovascular disease played some role in the 
veteran's death, cardiovascular disease also was not manifest 
during service or within one year of separation.  Since Dr. 
O. failed to provide any rationale for his opinion, that 
opinion is not probative.  

The most probative evidence of record establishes that the 
veteran's service-connected anxiety did not contribute 
substantially or materially to cause the veteran's death and 
it was not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  The 
appellant's assertions are unsupported by the most probative 
competent evidence and do not serve as a basis to allow the 
claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

DIC under the provisions of 38 U.S.C.A. § 1318

An application for DIC was received from the appellant in 
January 2002.  

The appellant is seeking entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 
authorizes the payment of DIC to a surviving spouse in cases 
where a veteran's death was not service-connected, provided 
that the veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent due to service-
connected disability for a period of at least 5 years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  See also 
38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, 38 C.F.R. § 3.22, the regulation 
implementing 38 U.S.C.A. § 1318 and which pertained to DIC 
benefits for survivors of certain veterans rated totally 
disabled at time of death, was amended.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of "hypothetical entitlement" 
should be applied on a limited basis.  It may be applied only 
to claims pending on the date of the change of 38 C.F.R. 
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  

In this case, there was no claim pending on January 21, 2000.  
The veteran died after that date in December 2001.  The claim 
was received in January 2002.  Therefore, the state of the 
law currently is such that claims for DIC benefits under 38 
U.S.C.A. § 1318 must be adjudicated with specific regard 
given to decisions made during the veteran's lifetime, and 
without consideration of hypothetical entitlement for 
benefits raised for the first time after a veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection was in effect for chronic anxiety reaction, rated 
as 100 percent disabling.  However, this rating was made 
effective March 1999.  

In the present claim, the veteran was only rated as totally 
disabled for less than three years prior to his death.  Thus, 
as there is no evidence that the veteran was continuously 
rated totally disabled due to any service-connected 
disability for a period of 10 years or more at the time of 
his death, or that he was so rated for a period of not less 
than 5 years from the date of discharge or other release from 
active service, DIC benefits under 38 U.S.C.A. § 1318 are not 
warranted.

The Board is sympathetic to the appellant's contentions, but 
the evidentiary record, with application of pertinent 
governing criteria, does not support a grant of entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  Consequently, DIC 
benefits under section 1318 are not warranted and the appeal 
is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


